 

Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 1, 2018, by
and between Cision US Inc., a Delaware corporation (“Employer”), and Gregg
Spratto (“Executive”).

 

Employer and Executive mutually desire to enter into an agreement containing the
terms and conditions pursuant to which Employer will employ Executive.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Employment. The terms of this Agreement are intended by the parties hereto to
be the final expression of their agreement with respect to the employment of
Executive by Employer, and this Agreement supersedes any and all prior
understandings and agreements between Executive and Employer regarding
Executive’s employment with Employer, whether written or oral. Employer agrees
to employ Executive, and Executive accepts such employment, for the period
beginning on the date hereof and ending upon his separation pursuant to Section
1(c) hereof (the “Employment Period”).

 

(a) Position and Duties. During the Employment Period, Executive shall serve as
the Chief Operating Officer of Employer and shall have such other
responsibilities as are reasonably directed by Employer’s Chief Executive
Officer (the “CEO”) or the Board, subject in each case to the power of the CEO
and the Board to expand, limit or otherwise alter such duties, responsibilities,
positions and authority and to otherwise override actions of officers. Executive
shall report to the CEO or his designee, and Executive shall devote his best
efforts and his full business time and attention to the business and affairs of
Employer and its Subsidiaries and Affiliates; provided that Executive shall be
permitted, with the prior written consent of the CEO (which consent shall not be
unreasonably withheld), to engage in civic, charitable and other non-profit
activities that do not interfere with Executive’s employment and other duties or
obligations to the Employer, its Subsidiaries and Affiliates.

 



   

 

 

(b) Salary, Bonuses and Benefits. During the Employment Period, Employer will
pay Executive a base salary at a rate of $335,000 USD per annum (such base
salary, as may be adjusted pursuant hereto, provided that such base salary shall
not be adjusted downward in nominal terms, the “Annual Base Salary”). With
respect to Executive's Annual Base Salary, Executive shall be eligible for any
annual salary increases generally provided by the Employer, at the Employer's
sole discretion. After the commencement of the Employment Period, Employer shall
pay Executive a one-time signing bonus of $75,000 USD (to be provided in
accordance with Employer's ordinary course payroll practices). For each fiscal
year beginning in 2018 and ending during the Employment Period in which
Executive remains employed through the last day of such fiscal year, Executive
shall be eligible for an annual bonus in an amount up to 60% of Executive's
Annual Base Salary (the “Target Bonus”). Each annual bonus shall be determined
by Employer based upon the performance of Executive and the achievement by
Employer and its Subsidiaries of financial, operating and other objectives set
by Employer. Each annual bonus shall be paid in the fiscal year following the
fiscal year to which the bonus relates and the Executive must be employed on the
bonus payment date in order to be entitled to receive any bonus. In addition,
during the Employment Period, Executive will be entitled to such other benefits
as are approved by Employer and made generally available to all senior
management of Employer. Within ten (10) days of commencement of the Employment
Period, Parent will grant to Executive 90,000 Non-Qualified Stock Options
pursuant to the Cision Ltd. 2017 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”).  The Committee will establish the
exercise price for each grant of Non-Qualified Stock Options, provided that the
exercise price for each grant of Non-Qualified Stock Options will be no less
than the then-current Fair Market Value of the Parent shares (as such terms are
defined in the Plan). If Executive is still employed with the Employer as of
August 1, 2019, Parent will grant to Executive an additional amount of
Restricted Stock Units equivalent to a then-present value of $800,000 pursuant
to the Plan.  After 2019, if Executive is still employed with the Employer and
at the Parent's sole discretion, Executive shall be eligible for additional
performance-based grants of Non-Qualified Stock Options or Restricted Stock
Units.

 

(c) Separation. The Employment Period will continue until (i) Executive's
resignation, death, or Disability or (ii) the Employer terminates Executive’s
employment with or without Cause. Upon the termination of Executive’s employment
for any reason, Executive (or, in the event of Executive’s death, Executive’s
estate) shall be entitled to receive (A) any earned but unpaid Annual Base
Salary through the date of such termination, subject to withholding and other
appropriate deductions, (B) reimbursement for reasonable and documented expenses
accrued during employment, subject to and in accordance with, Employer’s expense
reimbursement policy and (C) any vested benefits (including vacation, but
excluding severance-type benefits) accrued through the date of such termination
in accordance with applicable law or the governing agreement, plan or policy
rules (clauses (A) through (C), collectively, the “Accrued Obligations”). If
Executive’s employment is terminated by the Employer without Cause pursuant to
clause (ii) above, then, in addition to the Accrued Obligations, during the
6-month period commencing on the date of termination (the “Severance Period”),
Employer shall pay to Executive an aggregate amount equal to 50% of his or her
Annual Base Salary, payable in equal installments on Employer’s regular salary
payment dates as in effect on the date of the Separation (the “Severance
Payments”). In addition, Employer shall have the option, by delivering written
notice to Executive at least 60 days prior to the end of the then-applicable
Severance Period, to extend the Severance Period for up to one additional
six-month period (i.e., through the 12-month anniversary of the date of
Separation) during which period the Employer shall continue to pay Executive’s
Severance Payments to Executive at the same annual rate (pro rated as
applicable). Notwithstanding anything herein to the contrary, (I) Executive
shall not be entitled to receive any portion of the Severance Payments unless
Executive has executed and delivered to Employer a general release in form and
substance satisfactory to Employer (a “Release”) in accordance with Section
1(d)(vii) (and such release is in full force and effect and has not been
revoked), and (II) Executive shall be entitled to receive the Severance Payments
only so long as Executive has not breached any of the provisions of such general
release or Section 2 or Section 3 hereof. Following a Separation for any reason,
Executive shall not be entitled to any further payments from Employer, the
Parent or their respective Affiliates in respect of his or her employment with
any of them, nor shall they have any further liability to Executive in respect
thereof, except as expressly set forth in this Section 1.

 



 2 

 

 

(d) Code Section 409A.

 

(i) The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be either exempt from or in compliance therewith. In no event
shall Employer or the Parent be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

 

(ii) Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
any payment under Section 1 hereof that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service” shall
not be made until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 1(d) shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

(iii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” (within
the meaning of Code Section 409A) upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(v) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “nonqualified deferred
compensation” (within the meaning of Code Section 409A) be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

(vi) To the extent that any reimbursement of expenses or in-kind benefits
constitute “nonqualified deferred compensation” (within the meaning of Code
Section 409A), such reimbursement shall be provided no later than December 31 of
the year following the year in which the expense was incurred, the amount of any
expenses reimbursed or in-kind benefits provided in one year shall not affect
the amount eligible for reimbursement or in-kind benefits provided in any
subsequent year (other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code), and Executive’s
right to such payments or reimbursement of any such expenses shall not be
subject to liquidation or exchange for any other benefit.

 



 3 

 

 

(vii) Notwithstanding anything to the contrary in this Agreement, to the extent
that any payments of “nonqualified deferred compensation” (within the meaning of
Code Section 409A) due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (A) Employer shall deliver the Release to Executive within ten days
following the date of Executive’s termination of employment, (B) provided
Employer timely complies with its obligation under clause (A), if Executive
fails to execute the Release on or prior to the Release Expiration Date (as
defined below) or timely revokes his or her acceptance of the Release
thereafter, he shall not be entitled to any payments or benefits otherwise
conditioned on the Release, and (C) in any case where the date of termination of
employment and the Release Expiration Date fall in two separate taxable years,
any payments required to be made to Executive that are conditioned on the
Release and are treated as “nonqualified deferred compensation” (within the
meaning of Code Section 409A) shall be made in the later taxable year. For
purposes of this Section 1(d)(vii) “Release Expiration Date” shall mean the date
that is 31 days following the date of Executive’s termination of employment, or,
in the event that Executive’s termination of employment is “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967), the date that is
55 days following the date of Executive’s termination of employment. To the
extent that any payments of nonqualified deferred compensation (within the
meaning of Code Section 409A) due under this Agreement as a result of
Executive’s termination of employment are delayed pursuant to this Section
1(d)(vii), such amounts shall be paid in a lump sum on the first payroll date
following the date that Executive executes and does not revoke the Release (and
the applicable revocation period has expired) or, in the case of any payments
subject to clause (C) of this Section 1(d)(vii), on the first payroll period to
occur in the subsequent taxable year, if later.

 

(e) Location. Executive agrees to move to New York, New Jersey, or Connecticut
and shall work at one or more location(s) in the state of New York directed by
Employer, each for a period of at least two consecutive years and each
commencing no later than December 30, 2018. It is expected that Executive will
engage in frequent business travel as part of his job duties. After the
commencement of the Employment Period, Employer shall pay Executive a one-time
relocation fee of $100,000 USD (to be provided in accordance with Employer's
ordinary course payroll practices).

 

2. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him or
her during the course of his or her employment with Employer concerning the
business or affairs of Employer, the Parent, and their respective Subsidiaries
and Affiliates (“Confidential Information”) are the property of Employer, the
Parent or such Subsidiaries and Affiliates, including information concerning
acquisition opportunities in or reasonably related to Employer’s and the
Parent’s business or industry of which Executive becomes aware during the
Employment Period. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his or her own account any Confidential
Information without the Board’s written consent, unless and to the extent that
the Confidential Information, (i) becomes generally known to and available for
use by the public other than as a result of Executive’s acts or omissions to act
or (ii) is required to be disclosed pursuant to any applicable law or court
order. Executive shall deliver to Employer at a Separation, or at any other time
Employer may reasonably request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of Employer, the Parent and their respective Subsidiaries
and Affiliates (including, without limitation, all acquisition prospects, lists
and contact information) which he may then possess or have under his or her
control.

 



 4 

 

 

(b) Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to Employer’s, the Parent’s or any of their respective
Subsidiaries’ or Affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by Employer, the Parent or any of
their respective Subsidiaries or Affiliates (including any of the foregoing that
constitutes any proprietary information or records) (“Work Product”) belong to
Employer, the Parent or such Subsidiary or Affiliate, and Executive hereby
assigns, and agrees to assign, all of the above Work Product to Employer, the
Parent or to such Subsidiary or Affiliate. Any copyrightable work prepared in
whole or in part by Executive in the course of his or her work for any of the
foregoing entities shall be deemed a “work made for hire” under the copyright
laws, and Employer, the Parent or such Subsidiary or Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Employer, the
Parent or such Subsidiary or Affiliate all right, title, and interest, including
without limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm Employer’s, the Parent’s or such
Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).

 

(c) Third Party Information. Executive understands that Employer, the Parent and
their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on Employer’s, the Parent’s and their respective Subsidiaries and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 2(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel and consultants of
Employer, the Parent or their respective Subsidiaries and Affiliates who need to
know such information in connection with their work for Employer, the Parent or
their respective Subsidiaries and Affiliates) or use, except in connection with
his or her work for Employer, the Parent or their respective Subsidiaries and
Affiliates, Third Party Information unless expressly authorized by the Board in
writing.

 



 5 

 

 

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of Employer, the Parent or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of his or her duties only information
which is (i) generally known and used by persons with training and experience
comparable to Executive’s and which is (x) common knowledge in the industry or
(y) otherwise legally in the public domain, (ii) otherwise provided or developed
by Employer, the Parent or any of their respective Subsidiaries or Affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other Person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or Person.

 

3. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his or her employment with Employer he will become familiar with Employer’s,
the Parent’s and their respective Subsidiaries’ trade secrets and with other
confidential information concerning Employer, the Parent and such Subsidiaries
and that his or her services will be of special, unique and extraordinary value
to Employer, the Parent and such Subsidiaries. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Restricted Period, Executive shall not, directly
or indirectly, own, manage, control, participate in, consult with, render
services for, or in any manner engage in any business which competes in the
United States with any of the businesses of the Employer, the Parent or any of
their respective Subsidiaries or competing with any other business for which
Employer, the Parent or any of their respective Subsidiaries has engaged in
discussions or has requested and received information relating to the
acquisition of such business by Employer, the Parent or any of their respective
Subsidiaries within the eighteen-month period immediately preceding the
Separation. Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation that
is publicly traded, so long as Executive has no active participation in the
business of such corporation.

 

(b) Nonsolicitation. During the Restricted Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of Employer, the Parent or any of their respective Subsidiaries to
leave the employ of Employer, the Parent or such Subsidiary, or in any way
interfere with the relationship between Employer, the Parent or any of their
respective Subsidiaries and any employee thereof, (ii) hire any employee of
Employer, the Parent or any of their respective Subsidiaries or hire any former
employee of Employer, the Parent or any of their respective Subsidiaries within
12 months after such person ceased to be an employee of Employer, the Parent or
any of their respective Subsidiaries, (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of Employer, the Parent
or any of their respective Subsidiaries to cease doing business with Employer,
the Parent or such Subsidiary or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and Employer,
the Parent or any such Subsidiary or (iv) directly or indirectly acquire or
attempt to acquire an interest in any business relating to the business of
Employer, the Parent or any of their respective Subsidiaries and with which
Employer, the Parent or any of their respective Subsidiaries has engaged in
discussions or has requested and received information relating to the
acquisition of such business by Employer, the Parent or any of their respective
Subsidiaries at any time within the eighteen-month period immediately preceding
a Separation.

 



 6 

 

 

(c) Nondisparagement. Executive shall not, directly or indirectly through any
other Person, make any public statement that is intended to or could reasonably
be expected to disparage the Employer, the Parent or any of their respective
Subsidiaries, Affiliates or businesses, products, services, equityholders,
directors, managers, officers or employees.

 

(d) Enforcement. If, at the time of enforcement of Section 2 or this Section 3,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, Employer and/or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security). In the event that Executive breaches
any provision of this Section 3, then the Restricted Period shall be extended
for a period of time equal to the period of time during which such breach
occurred and, in the event that Employer any of its Subsidiaries is required to
seek relief from such breach in any court, then the Restricted Period shall be
extended for a period of time equal to the pendency of such proceedings,
including all appeals.

 

(e) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 3 are in consideration of: (i) employment with Employer and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 2 and this Section 3 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (x) that the business of
Employer, the Parent and their respective Subsidiaries will be conducted
throughout the United States and other jurisdictions where Employer, the Parent
or any of their respective Subsidiaries conduct business during the Employment
Period, (y) notwithstanding the state of organization or principal office of
Employer, the Parent or any of their respective Subsidiaries, or any of their
respective executives or employees (including the Executive), it is expected
that Employer, the Parent and their respective Subsidiaries will have business
activities and have valuable business relationships within its industry
throughout the United States and other jurisdictions where Employer, the Parent
or any of their respective Subsidiaries conduct business during the Employment
Period, and (z) as part of his or her responsibilities, Executive may be
traveling throughout the United States and other jurisdictions where Employer,
the Parent or any of their respective Subsidiaries conduct business during the
Employment Period in furtherance of Employer’s business and its relationships.
Executive agrees and acknowledges that the potential harm to Employer, the
Parent and their respective Subsidiaries of the non-enforcement of any provision
of Section 2 or this Section 3 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and consulted with legal counsel of his or her
choosing regarding its contents, has given careful consideration to the
restraints imposed upon Executive by this Agreement and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of Employer, the Parent and their respective
Subsidiaries now existing or to be developed in the future. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

 



 7 

 

 

4. Definitions.

 

“Affiliate” means, with respect to any Person, (i) any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise, and (ii) if such Person is a partnership,
any partner thereof.

 

“Board” means the board of directors of Parent.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to Employer, the Parent or any of their respective
Subsidiaries or any of their customers, vendors or employees, (ii) substantial
and repeated failure to perform duties of the office held by Executive as
reasonably directed by an executive to whom Executive directly or indirectly
reports or by Employer, (iii) gross negligence or willful misconduct with
respect to Employer, the Parent or any of their respective Subsidiaries or any
of their customers, vendors or employees, (iv) conduct which could reasonably be
expected to bring Employer, the Parent or any of their respective Subsidiaries
into substantial public disgrace or disrepute, (v) any breach by Executive of
Section 2 or Section 3 of this Agreement; (vi) failure to move to New York, New
Jersey, or Connecticut, or failure to work in the state of New York, each as
provided in Section 1(e) and/or (vii) a failure to observe policies or standards
regarding employment practices (including, without limitation, nondiscrimination
and sexual harassment policies) as approved by Employer from time to time.

 

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is, or is
reasonably expected to be, unable to effectively perform the essential functions
of Executive’s duties for a continuous period of more than 120 days or for 180
days (whether or not continuous) within a 365 day period, as determined by the
Board in good faith.

 

“Parent” means Cision Ltd., a Cayman Islands public company, or in the event
that Employer is no longer a Subsidiary of Cision Ltd., the Employer’s direct
parent company.

 

“Partnership” means Canyon Holdings (Cayman), L.P., a Cayman Islands exempted
limited partnership.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 



 8 

 

 

“Restricted Period” means the Employment Period plus either (i) the Severance
Period, if Executive’s employment is terminated without Cause pursuant to clause
1(c)(ii) above, after giving effect to extension of the Severance Period in
accordance with Section 3(c), or (ii) the 12-month period immediately following
the Employment Period if Executive’s employment is terminated under any other
circumstances.

 

“Separation” means Executive ceasing to be employed by Employer and its
Subsidiaries for any reason.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Partnership.

 

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) sent to the recipient by reputable express courier service
(charges prepaid), (iii) mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iv) telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. Chicago,
Illinois time on a business day, and otherwise on the next business day. Such
notices, demands and other communications shall be sent to the parties at the
addresses indicated below:

 

If to the Parent or Employer:

 

Cision US, Inc.

130 East Randolph St. 7th Floor

Chicago, IL 60601

  Facsimile: (301) 459-2827   Email: jack.pearlstein@cision.com   Attention:
Jack Pearlstein

  



 9 

 

 

with a copy to:

 



Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Facsimile: (312) 862-2200

  Attention: Stephen L. Ritchie, P.C.     Mark A. Fennell, P.C.

 

If to Executive:

 

Gregg Spratto 

1704 Mediterraneo Place, 

Brentwood, CA 94513

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

 

6. General Provisions.

 

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
provided, that any other confidentiality non-competition, or non-solicitation
obligations of Executive with the Parent, Employer, or their respective
Affiliates shall not be so superseded or preempted.

 

(c) No Strict Construction; Descriptive Headings; Interpretation. The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a section of this Agreement.
The use of the word “including” in this Agreement shall be by way of example
rather than by limitation. Any reference in this Agreement to the “judgment” or
“discretion” of a party shall mean the sole judgment or discretion of such
party.

 

(d) Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 



 10 

 

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive,
Employer, and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assigned or
delegated.

 

(f) Choice of Law. The laws of the State of Delaware will govern all questions
concerning the relative rights of the Employer and Executive and all other
questions concerning the construction, validity and interpretation of this
Agreement and the exhibits hereto, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(g) Jurisdiction; Venue; Service of Process. Each party hereto agrees that it
may bring any action between the parties hereto arising out of or related to
this Agreement in the Court of Chancery of the State of Delaware (the “Court of
Chancery”) or, to the extent the Court of Chancery does not have subject matter
jurisdiction, the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts (the
“Delaware Federal Court”) or, to the extent neither the Court of Chancery nor
the Delaware Federal Court has subject matter jurisdiction, the Superior Court
of the State of Delaware (collectively, the “Chosen Courts”), and, solely with
respect to any such action (i) irrevocably submits to the non-exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto and (iv) agrees that service of process upon such party in any such
action shall be effective if notice is given in accordance with Section 5.

 

(h) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES HERETO WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE
THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

(i) Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with Employer and its Subsidiaries and Affiliates in
any disputes with third parties, internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by Employer
(including, without limitation, Executive being available to Employer upon
reasonable notice for interviews and factual investigations, appearing at
Employer’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, volunteering to Employer all pertinent
information and turning over to Employer all relevant documents which are or may
come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). In the event Employer requires Executive’s cooperation in
accordance with this paragraph after the Employment Period, Employer shall
reimburse Executive for reasonable travel expenses (including lodging and meals,
upon submission of receipts).

 



 11 

 

 

(j) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Notwithstanding anything to the contrary herein,
nothing in this Agreement prevents the Executive from filing any administrative
charge or participating in any administrative investigation or proceeding with
respect to which the right to file or participate cannot be waived under
applicable law.

 

(k) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Employer, the Parent, and
Executive.

 

(l) Insurance. Employer, at its discretion, may apply for and procure in its own
name and for its own benefit life and/or disability insurance on Executive in
any amount or amounts considered available. Executive agrees to cooperate in any
medical or other examination, supply any information, and to execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that
Executive has no reason to believe that Executive’s life is not insurable at
rates now prevailing for healthy individuals of Executive’s age.

 

(m) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which Employer’s chief executive office is located, the time period shall be
automatically extended to the business day immediately following such Saturday,
Sunday or holiday.

 

(n) Indemnification and Reimbursement of Payments on Behalf of Executive.
Employer, the Parent and their respective Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from Employer, the Parent or any of
their respective Subsidiaries to Executive (including withholding shares or
other equity securities in the case of issuances of equity by Employer, the
Parent or any of their respective Subsidiaries) any federal, state, local or
foreign withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed
with respect to Executive’s compensation or other payments from Employer, the
Parent or any of their respective Subsidiaries, including, without limitation,
wages, bonuses, distributions, the receipt or exercise of equity options and/or
the receipt or vesting of restricted equity. In the event any such deductions or
withholdings are not made, Executive shall indemnify the Employer, the Parent
and each of their respective Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

 



 12 

 

 

(o) Termination. This Agreement (except for the provisions of Sections 1(a),
1(b) and 1(c)) shall survive a Separation and shall remain in full force and
effect after such Separation.

 

(p) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile, portable document format (.pdf), or similar reproduction
of such signed writing using a facsimile machine or electronic mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or electronic mail to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic mail as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

(q) No Third-Party Beneficiaries. Except as expressly provided herein, no term
or provision of this Agreement is intended to be, or shall be, for the benefit
of any Person not a party hereto, and no such other Person shall have any right
or cause of action hereunder.

 

(r) Representations. Executive represents and warrants to Employer that (i) this
Agreement constitutes the legal, valid and binding obligation of Executive,
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
violate or cause a breach of any agreement, contract or instrument to which
Executive is a party or any judgment, order or decree to which Executive is
subject, and (ii) Executive is neither party to, nor bound by, any other
employment agreement, consulting agreement, noncompete agreement,
non-solicitation agreement or confidentiality agreement or any other agreement
which could impair or interfere with Executive’s obligations hereunder.

 

 

*  *  *  *  *

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

  

  CISION US, INC.         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Its:
Chief Financial Officer

  

 



Signature Page to Employment Agreement



 

   

 

  

  EXECUTIVE       /s/ Gregg Spratto   Gregg Spratto

 

 



Signature Page to Employment Agreement



 



   

 

 



 